UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7507


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE MITCHELL, a/k/a Bo,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:04-cr-00029-JFM-1; 1:13-cv-00110-JFM)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Mitchell, Appellant Pro Se. Michael Clayton Hanlon,
Robert Reeves Harding, Assistant United States Attorneys,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie Mitchell seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion and a

subsequent order denying his Fed. R. Civ. P. 59(e) motion to

alter or amend judgment.            The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)           (2012).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies         this      standard       by      demonstrating       that

reasonable      jurists       would      find    that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on     procedural        grounds,       the    prisoner        must

demonstrate     both    that       the   dispositive         procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Mitchell has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral   argument     because       the    facts   and   legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3